UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2327



PAUL M. BLOWE,

                                           Plaintiff - Appellant,

         versus

KIMBERLY R. PATTERSON,

                                            Defendant - Appellee.



                           No. 96-2328



PAUL M. BLOWE,

                                           Plaintiff - Appellant,

         versus

JEFFREY L. STREDLER,

                                            Defendant - Appellee.




                           No. 96-2329


PAUL M. BLOWE,
                                           Plaintiff - Appellant,

         versus
2
VIRGINIA STATE BAR, Second District Committee,
Section II,

                                              Defendant - Appellee.



                           No. 96-2330



PAUL M. BLOWE,

                                             Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA, Department of Trans-
portation Roads Right of Way VDOT Engineering
by James C. Cleveland,

                                              Defendant - Appellee.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-633-2, CA-96-634-2, CA-96-635-2, CA-96-636-2)


Submitted:   January 23, 1997            Decided:   January 28, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul M. Blowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



                                3
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

four 42 U.S.C. § 1983 (1994) complaints. Appellant's cases were

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Appellant that failure to file timely objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgments of the district court. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 4